OPINION OF THE COURT
Per Curiam.
Respondent Michael W. Goodman was admitted to the practice of law in the State of New York by the Second Judicial Department on March 5, 1975 and, at all times relevant to this *152proceeding, maintained an office for the practice of law within the First Judicial Department. The Departmental Disciplinary Committee (the Committee) now moves for an order, pursuant to 22 NYCRR 603.4 (e) (1) (iii), immediately suspending respondent from the practice of law until further order of this Court.
On or about June 3, 1996, the Committee received a complaint from Orville Mann, Esq., counsel to the executors of the estate of Joseph A. Trusits, asserting that respondent converted $20,000 of the $35,332.81 belonging to the estate by forging the signature of an estate beneficiary. The complaint further asserted that respondent admitted the theft to one of the beneficiaries.
Respondent’s answer to the complaint refers to personal problems, but does not address the allegations contained therein. After an exchange of correspondence between the Committee and the respondent, respondent advised the Committee that he had chosen not to respond to, or otherwise contest, the Mann complaint. Respondent has not made restitution, although Chemical Bank, which mistakenly honored the forged endorsement, has paid the estate.
In view of the foregoing, the Committee has demonstrated adequately that respondent is guilty of misconduct immediately threatening the public interest, so as to warrant his immediate suspension from the practice of law. The uncontested evidence establishes that respondent misappropriated $20,000 from the estate of Joseph Trusits, in violation of Code of Professional Responsibility DR 1-102 (A) (4) and DR 9-102 (B) (22 NYCRR 1200.3, 1200.46).
Accordingly, the Committee’s motion is granted and respondent is directed to cooperate with the Committee’s investigation, and respondent is suspended from the practice of law, effective immediately, pending the conclusion of all disciplinary proceedings and until further order of this Court.
Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ., concur.
Motion granted, respondent suspended from the practice of law in the State of New York, effective immediately, pending the conclusion of all disciplinary proceedings and until the further order of this Court, and respondent is directed to cooperate with the Committee’s investigation.